DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 12 objected to because of the following informalities:
The claim recites “printable material layer” of line 3 should be preceded by the word “the” as the printable material layer is previously introduced in the claimed subject matter.
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Regarding claim 1, “an internal contact heating system … and configured to…” is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) in or around starting at [0009], [0043] in the instant specification as at least one of heating elements and cooling elements.
Regarding claim 1, “an external contact heating system configured to …” is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) in [0010]-[--15] as an infrared heating elements, heated gas flow or a at least one directed laser.
Regarding claim 12, “the primary laser source …” is NOT interpreted in accordance with the specification as invoking 35 U.S.C. 112(f).
Regarding claim 12, “the secondary heating system configured to…” is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) in accordance with the specification in [0021] & [0023] as a second light emitting element or supported patterned heating element.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 1, the claim limitation “internal contact heating system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding claim 1, claim limitation “external contact heating system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 3-9, the external / internal heating systems each lack proper antecedent basis in the claimed subject matter from the claims from which they depend (claim 1).

Claims 10-11 recites the limitation "the sensors" in the claim. 
There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 10-11, the sensors lacks proper antecedent basis in claim 11 of claim 1, the claim from which claims 10 & 11 depend, and therefore renders the claimed subject matter unclear, vague and indefinite for the purposes of claim construction under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 10-15, 20 are rejected under 35 U.S.C. 102(a)(2) and / or 35 U.S.C. 102(a)(1) as being anticipated by Zediker (US 2020/0094478).

Regarding claim 1, Zediker discloses: a manufacturing system (see additive manufacturing system of [0022]), comprising:
A printer chamber (see build chamber of [0020]) having a bed (see powder bed of [0011], [0003]) that supports manufacturing materials (powder is a manufacturing bed as understood by one of ordinary skill in the art);
An internal contact heating system (see conduction mode welding process with second laser of [0022], [0025]; alternatively radiant heater of [0049]) build into the printer chamber (the second laser is in the build chamber – see Fig. 1) and configured to direct patterned (see 2D pattern of [0059]) heat energy onto the printer bed and supported manufacturing materials;
An external heating system (see DLP / laser beam of [0049]) for the printer chamber configured to direct patterned heat energy onto the printer bed and any supported manufacturing materials (interpreted broadly as a portion of the powder/printer bed). 

Regarding claim 3, Zediker discloses: wherein the internal heating system further comprises at least one of heating elements (the second laser of [0022] and [0025] & radiant heater of [0049] is interpreted as a type of heating element as understood by one of ordinary skill in the art).

Regarding claim 5, Zediker discloses: wherein the external heating system further comprises: heated gas flow (see gases of [0049], heated by electric heaters – the claim does not require that the heaters be placed outside of the build chamber such that the gas enters the chamber in a heated format).

Regarding claim 6, Zediker discloses: wherein the external heating system further comprises: at least one directed laser (see DLP laser of [0049]).

Regarding claim 7, Zediker discloses: wherein the secondary / preheat laser provides uniform heating ([0077] – uniform heating falls under the broadest reasonable interpretation of unpatterned heating).

Regarding claim 8, Zediker discloses: wherein the external heating system (see laser of [0011]) provides patterned heating (see predetermined pattern of [0026], [0028] – DLPs pattern energy/heat as understood by one of ordinary skill in the art).

Regarding claim 10, Zediker discloses: a pyrometer (see [0021]).

Regarding claim 11, Zediker discloses: a FLIR camera ([0021]).

Regarding claim 12, Zediker discloses: a manufacturing system (see additive manufacturing system of [0022]), comprising:
A printer chamber (see build chamber of [0020]) having a bed (see powder bed of [0011]) that supports manufacturing materials (powder is a manufacturing bed as understood by one of ordinary skill in the art);
An internal contact heating system (see conduction mode welding process with second laser of [0022]) build into the printer chamber (the second laser is in the build chamber – see Fig. 1) and configured to direct patterned (see 2D pattern of [0059]) heat energy onto the printer bed and supported manufacturing materials;
An external heating system (see DLP / laser beam of [0049]) for the printer chamber configured to direct patterned heat energy onto the printer bed and any supported manufacturing materials (interpreted broadly as a portion of the powder/printer bed). 

Regarding claim 13, Zediker discloses: wherein the patterned heat energy is determined (see predetermined pattern of [0011]) at least in part by the pattern of the printed part (see metal object of [0031]).

Regarding claim 14, Zediker discloses: wherein the patterned heat energy (interpreted broadly as the heat pattern formed from the primary laser source and the secondary heating system) is adjusted to provide thermal uniformity (see uniform intensity of [0077]) based on the pattern printed (see predetermined pattern of [0011]).

Regarding claim 15, Zediker discloses: a beam homogenizer (see [0077]) for the laser which compensates for the spatial thermal non-uniformity of the printing heat source (interpreted broadly as the combination of the primary laser source and the secondary heating system thermal profiles).

Regarding claim 20, Zediker discloses: wherein the patterned supported heating element further comprises at least one of an array of resistive heating cartridges (interpreted as an equivalent to electric heater of [0032], [0049]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zediker (US 2020/0094478), and further in view of Williams (US 2003/0211657).

Regarding claim 2, Zediker does not disclose: wherein the chamber further includes a cartridge.
In the same field of endeavor of additive manufacturing as Zediker, Williams discloses: a cartridge for depositing materials (see cartridges 104a and 104b of [0062]).
To add the cartridges of Williams to the apparatus of Zediker had the benefit that it allowed for the improvement of strength and resolution ([0084]), which was desirable in Zediker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cartridge of Williams with the apparatus of Zediker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the strength and resolution, which was desirable in Williams.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zediker (US 2020/0094478), and further in view of Lacaze (US 2015/0130117).

Regarding claim 4, Zediker discloses: wherein the external heating system further comprises infrared/IR heating elements (see IR/infrared laser of [0011], [0021] regarding IR lasers in the instant invention; while the laser of [0049] as cited above in rejection of external heating system of claim 1 above, the reference does not specifically mention/teach in that instance that the external heating system is an IR heating element, the reference teaches an IR laser for similar purposes as there are scattering factor limitations, meaning that an embodiment was attempted with such an IR laser – see [0066]).
In the same field of endeavor of additive manufacturing apparatuses as Zediker, Lacaze discloses: wherein the heating apparatus is an IR beam (see abs, [0023]).
Addition of the IR beam of Lacaze to the additive manufacturing apparatus of Zediker had the benefit that it allowed for the improved adhesion of the part/part surface (abs, [0023]).
It would have been obvious to one of ordinary skill in the art to combine the IR beam heater of Lucaze with the additive manufacturing apparatus of Zediker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of adhesion to the part/surface.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zediker (US 2020/0094478) and further in view of Newell (US 2005/0242473).

Regarding claim 7, Zediker does not disclose: wherein the external heating system further comprises at least one directed laser to provide unpatterned heating.
In the same field of endeavor of additive manufacturing as Zediker, Newell discloses: wherein the external heating system includes at least one directed laser to provide unpatterned heating (see uniform thermal distribution of laser heat energy of [0035]).
To add the uniform laser heating of Newell to the additive manufacturing apparatus of Zediker had the benefit that it allowed for the improvement of strength, density of parts ([0003]), which was desirable in Zediker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the uniform heating energy laser of Newell with the additive manufacturing apparatus of Zediker to arrive at the claimed invention before the effective filing date because doing so allowed for the improvement of strength / density of parts, which was desirable in Zediker.

Claim 8, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zediker (US 2020/0094478) and further in view of Hampden-Smith (US 2002/0107140).

Regarding claim 8, Zediker does not disclose: wherein the external heating system further comprises at least one directed laser to provide patterned heating.
In the same field of endeavor of additive manufacturing as Zediker, Hampden-Smith discloses: wherein a laser locally heats a paste to form a pattern ([0240]).
To combine the patterned laser of Hampden-Smith to the additive manufacturing apparatus of Zediker had the benefit that it allowed for the heating of particles without damaging a glass/polymeric substrate (Id.), which was desirable in Zediker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the patterning laser of Hampden-Smith with the apparatus of Zediker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the heating of particles without damaging a glass/polymeric substrate, which was desirable in Zediker.

Regarding claim 19, the Zediker reference is silent as to the patterning of the laser beam.
In the same field of endeavor of additive manufacturing as Zediker and Applicant’s claims, Hampden-Smith discloses: wherein a laser locally heats a paste to form a pattern ([0240] – this structure / manner of operating meets a supported patterned heating element broadest reasonable interpretation because it heats the paste in a pattern and is supported by the scanning structures).
To combine the patterned laser of Hampden-Smith to the additive manufacturing apparatus of Zediker had the benefit that it allowed for the heating of particles without damaging a glass/polymeric substrate (Id.), which was desirable in Zediker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the patterning laser of Hampden-Smith with the apparatus of Zediker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the heating of particles without damaging a glass/polymeric substrate, which was desirable in Zediker.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zediker (US 2020/0094478) and further in view of DeMuth (US 2017/0123237).

Regarding claim 9, Zediker does not disclose: wherein the laser uses recycled light.
In the same field of endeavor of additive manufacturing as Zediker, DeMuth discloses: recycling of light using a laser (see [0038] & [0088]).
To add the laser recycling of DeMuth to the additive manufacturing apparatus of Zediker had the benefit that it improved the forming efficiency ([0088]), which was desirable in Zediker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the recycled light laser of DeMuth with the additive manufacturing apparatus of Zediker to arrive at the claimed invention before the effective filing date because doing so improved the forming efficiency, which was desirable in Zediker.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zediker (US 2020/0094478) and further in view of Das (US 2003/0074096).

Regarding claim 10, Zediker does not disclose: wherein the sensors further comprise a pyrometer.
In the same field of endeavor of additive manufacturing as Zediker, Das discloses: wherein a pyrometer is present in the apparatus (see measuring pyrometer of claims 19, 21, and 37).
To add the pyrometer of Das to the additive manufacturing apparatus of Zediker had the benefit that it improved the improved mechanical properties and fire retardance of nanostructured cements ([0064]), which was desirable in Zediker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the pyrometer of Das with the additive manufacturing apparatus of Zediker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved mechanical properties and fire retardance of the nanostructured cements formed, which was desirable in Zediker.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zediker (US 2020/0094478) and further in view of Akram (US 2002/0006696).

Regarding claim 11, Zediker does not disclose: wherein the sensors further comprise a camera.
In the same field of endeavor of additive manufacturing as Zediker, Akram discloses: wherein the apparatus includes a camera (see camera 70 of [0086]).
To add the camera of Akram to the additive manufacturing apparatus of Akram had the benefit that it allowed for the detection of particular features of the apparatus (Id.), which was desirable in Zediker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the camera of Akram with the additive manufacturing apparatus of Zediker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the detection of particular features of the apparatus, which was desirable in Zediker.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zediker (US 2020/0094478) and further in view of Porter (US 2018/0207863).

Regarding claim 16, Zediker discloses: wherein the patterned heat energy is adjusted (see adjusted of [0066]).
Zediker does not disclose: wherein the patterned heat energy is adjusted multiple times during printing to provide thermal uniformity based on the pattern printed.
In the same field of endeavor of additive manufacturing as Zediker, Porter discloses: wherein the patterned heating is continuously adjusted ([0099]).
It would have been obvious to combine the continuous adjustment of the heat/energy patterning of Porter with the apparatus of Zediker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of film uniformity. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zediker (US 2020/0094478), and further in view of DeMuth (US 2018/0326663).

 Regarding claim 17, Zediker does not disclose: wherein the secondary heating system further comprises a second light emitting heating element.
In the same field of endeavor of additive manufacturing as Zediker, DeMuth discloses: a plurality of laser heat sources ([0050]).
To duplicate light emitting heating element in the apparatus of Zediker had the benefit that it allowed for the full or partial overlap of beams, which limited energy losses due to rejection of unwanted beam patterns ([0005]), which was desirable in Zediker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the multiple laser beam systems / duplicate the laser beams as in DeMuth in the additive manufacturing apparatus of Zediker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the limitation of energy losses due to rejection of unwanted beam patterns, which was desirable in Zediker.

Regarding claim 18, Zediker discloses: an infrared radiant heating system (see [0045]) which is interpreted as including an IR heat lamp, as understood by one of ordinary skill in the art before the effective filing date.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743